EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-161903, 333-156571, 333-149975, 333-58286, 333-106798, 333-110712, 333-108954, 333-123957, 333-132301 and 333-141400) andForm S-8 (Nos. 333-43452, 333-154740, 333-62497, and 333-89284) of ParkerVision, Inc. of our report dated March 31, 2011 relating to the financial statements and financial statement schedule, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Jacksonville, Florida March 31, 2011
